Pfeifer, J.,
dissenting.
{¶22} It is hard to imagine the severing of a contract term being more transformative of a contract than the one the majority separates from the agreement at issue. The agreement Ignazio signed gave her complete access to judicial review of the arbitrator’s decision. Under that agreement, if Ignazio were to want her day in court, she would get it. A judge would determine whether the arbitrator’s legal analysis was correct and could even find, under the facts of the case, that the arbitrator had abused his or her discretion.
{¶ 23} Under this court’s transformation of the contract, Ignazio is limited to a review by a trial court only under the extremely narrow circumstances described in R.C. 2711.10 and 2711.11, such as misconduct or clerical errors by the *281arbitrator. Ignazio enjoys a constitutional right, pursuant to Section 16, Article I of the Ohio Constitution, to access the courts and to “have remedy by due course of law.” Under the original agreement, she did not give up that entitlement. The majority treats as insignificant the fact that it takes that right away from her.
Green, Haines & Sgambati Co., L.P.A., Ira Mirkin, and Charles W. Oldfield, for appellee.
Frost Brown Todd, L.L.C., Thomas V. Williams, Christine Robek, and Matthew C. Blickensderfer, for appellants.
Gittes & Schulte and Kathaleen B. Schulte; and Tate & Renner and Richard R. Renner, urging affirmance for amicus curiae Ohio Employment Lawyers Association.
Jones Day, Matthew W. Lampe, Chad A. Readier, and Wednesday G. Forest, urging reversal for amicus curiae Ohio Chamber of Commerce.
Squire, Sanders & Dempsey, L.L.P., William A. Nolan, and Johnathan E. Sullivan; and Ulmer & Berne, L.L.P., and Barton A. Bixenstine, urging reversal for amicus curiae Ohio Management Lawyers’ Association.